Exhibit 10.4



O

XFORD INDUSTRIES, INC.



P.O. BOX 54600

ATLANTA, GA 30308



J. Hicks Lanier Telephone: 404-653-1443

Chairman and Chief Executive Officer Facsimile: 404-653-1545

 

 

 

November 6, 2003

Mr. Michael J. Setola

44 Sneider Road

Warren, NJ 07059

Re: Offer of Employment

Dear Michael:

This letter is an offer of employment to you for the position of President of
Oxford Industries, Inc. Your responsibilities in that position will include
overseeing the operation and management of the Company's Shirt Group, Slacks and
Lanier Clothes divisions and such other duties and responsibilities as may be
assigned from time to time. Your office will be located at 3 Park Avenue, New
York, New York . You will report directly to me.

Below is a general discussion of the various components of your compensation and
benefits package:

Base Salary. Your initial base salary will be $700,000 per year, to be paid on a
biweekly basis subject to withholding of applicable taxes. Your initial Job
Grade will be "U".

Stock Option Grant. As of your date of hire, the Company will grant to you a
nonqualified stock option for 20,000 shares of the Company's common stock with a
per share exercise price equal to the fair market value of the stock on your
date of hire. The stock option will become exercisable in 20% increments on each
anniversary of your date of hire. The stock option grant will be subject to the
approval of the Compensation Committee of the Company's Board of Directors and
the terms and conditions of the Company's 1997 Stock Option Plan.

Incentive Plan. You will be eligible to participate in the Company's Executive
Performance Incentive Plan. Your target bonus for the 2004 fiscal year will be
$241,300. The amount of your bonus will be based on the same criteria as are
used for me (as described in the "Executive Performance Incentive Bonus
Program") and the other corporate employees and will be prorated based on your
length of employment during the fiscal year. For subsequent fiscal years, bonus
awards will be made as determined and approved by the Board of Directors under
the terms of the EPIP. All bonus payments are subject to the terms and
conditions of the EPIP.

Severance.

 a. If your employment is involuntarily terminated by the Company for any reason
    other than "cause" (as defined below), death or disability during the first
    12 months of your employment, you will receive a severance benefit equal to
    an amount determined by the following formula:

    Annual Base Salary X ((24 number of months elapsed from date of hire)/12)

    Example: If your employment is terminated by the Company without cause 9
    months after your date of hire, your severance benefit would equal $875,000
    [125% of annual base pay], which is determined by subtracting 9 from 24,
    dividing that result by 12, and multiplying that result by your annual base
    salary.

 b. If your employment is involuntarily terminated by the Company for any reason
    other than "cause" (as defined below), death or disability at any time
    following the first 12 months of your employment, you will receive a
    severance benefit equal to 12 months of base pay.

    

 c. If you elect to terminate your employment with the Company at any time due
    to "good reason," you will receive a severance benefit equal to 18 months of
    base pay. "Good reason" shall mean the Company requiring, as a condition of
    continued employment in your current position or any future position, that
    you relocate your principal place of employment to any area other than the
    metropolitan New York area. The Company's termination of your employment due
    to your refusal to comply with any such relocation shall, for purposes of
    determining your severance benefit, be treated as a termination under this
    subsection (c) and shall not be treated as a termination under subsections
    (a) or (b) above.

Payment of any severance benefit will be subject to your execution of and
compliance with a general release agreement and non-solicitation agreement
acceptable to the Company. Such non-solicitation agreement shall prohibit you
from soliciting any of the Company's vendors or employees for a period of twelve
(12) months if your employment is terminated under subsection (a), (b) or (c)
above. If you are terminated under circumstances that: (i) meet the requirements
of subsection (a), (b) or (c) above and make you eligible to receive severance
benefits under this offer letter; and (ii) make you eligible to receive
severance benefits under a different severance plan or program offered by the
Company or under a continuity or change of control agreement with the Company;
you may elect to receive either: (i) the severance benefit provided for in this
offer letter; or (ii) the severance benefit provided by such other plan, program
or agreement, but not both severance benefits. If you are terminated under
circumstance that do not entitle you to a severance benefit under this offer
letter, but that do entitle you to receive a severance benefit under a different
severance plan or program offered by the Company or under a continuity or change
of control agreement with the Company; then, nothing in this offer letter shall
be deemed to limit your rights to a severance benefit under such plan, program
or agreement. Your severance benefit, if any, will be paid in bi-weekly
installments as though you were still on the Company's payroll even if you
become employed by another company during the term that your severance benefit
is paid. If your employment with the Company is terminated in any manner that
would require payment of a severance benefit described above, you will have
thirty calendar days following the effective date of such termination to
exercise the vested portion of any outstanding stock option previously granted
to you. If your employment is terminated under subsection (a) or (b) above, you
shall be entitled to continued employee benefits for the length of your
severance payment period provided, however, that your eligibility for such
benefits will cease on the day that you become eligible for similar benefits
under another employer's benefit plans. If your employment is terminated for any
reason other than as provided in subsection (a) or (b) above, your ability to
continue participation in an employee benefit sponsored by the Company shall be
subject to the terms and conditions of the documents governing that benefit.

If your employment is terminated under subsection (a), (b) or (c) above, you
will be entitled to a pro-rated portion of any "Base" bonus (as such term is
defined in Oxford's description of its Executive Performance Incentive Bonus
Program) for the fiscal year in which your termination takes place. The
pro-rated portion of the bonus due you if your employment is terminated under
subsection (a), (b) or (c) above will be equal to the Base bonus earned for your
job grade for the fiscal year in which your termination takes place multiplied
by a fraction the numerator of is the number of calendar days elapsed from the
beginning of the fiscal year through the date of your termination and the
denominator of which is 365. If your employment is terminated under subsection
(a), (b) or (c) above you will not be eligible for any "Individual Performance"
bonus (as such term is defined in Oxford's description of its Executive
Performance Incentive Bonus Program).



"Cause" shall mean (i) your willful and continued failure to perform any
substantial duty of your position with the Company, (ii) your willful engagement
in any illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company or its reputation, (iii) your engagement in any
activity that is in conflict of interest or competitive with the Company or its
subsidiaries, (iv) your engaging in any act of fraud or dishonesty against the
Company or its subsidiaries, (v) your engaging in any material breach of federal
or state securities laws or regulations, (vi) your being intoxicated or in
possession of any illegal substance in the workplace, (vii) your engaging in an
act of assault or other act of violence, (viii) your harassment of any
individual in the workplace based on age, gender or other protected status or
class or violation of any policy of the Company regarding harassment and (ix)
your conviction for any felony or misdemeanor charge (other than charges related
to routine traffic violations).

Employee Benefits. You will be eligible to participate in all employee benefit
plans, programs and arrangements available to Company employees at your Job
Grade, subject to the eligibility requirements and other terms and conditions of
those plans, programs and arrangements.

This letter is an offer of employment. It is not an employment contract and does
not guarantee employment through any specific date. If you accept this offer,
your employment with the Company will be "at will" and may be terminated by
either you or the Company at any time and for any reason without notice.

By accepting this offer, you represent and warrant to the Company that you are
not bound by any other agreement, written or oral, that would preclude you from
entering into employment with the Company. In the event of a breach by you of
this provision, or of any non-competition or non-solicitation agreement to which
you are a party, that results in costs or damage to the Company, you agree to
indemnify and hold the Company harmless with respect to such costs or damage.

Please review the terms outlined above carefully. If these terms are
satisfactory to you, please sign the acceptance at the end of this letter and
return the original to Tom Chubb, 222

 

 

 

 

 

 

 

Piedmont Avenue, N.E., Atlanta, GA 30308. This offer will remain open for
fourteen (14) calendar days. Michael, it is my pleasure to extend this offer. I
look forward to working with you.

Sincerely,

 

 

J. Hicks Lanier

Chairman and Chief Executive Officer

I hereby ACCEPT the above offer as of

the 10 day of November, 2003.

 

/s/Michael J. Setola

Michael J. Setola